Citation Nr: 1334859	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  08-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for an inguinal hernia.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to August 1974, followed by service in the Army National Guard from August 1974 to September 2003.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2006 rating decision, by the New York, New York, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, a right knee disorder, a left knee disorder, a right shoulder disorder, a left shoulder disorder, an inguinal hernia and hypertension.  He perfected a timely appeal to that decision.  

On December 10, 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the claims folder.  

In March 2010, the Board remanded the issues reflected on the cover page to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Unfortunately, the claims file reflects that further RO action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the United States Court of Appeals for Veterans Claims (Court) held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

As noted above, this case was previously before the Board in March 2010, at which time the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  Among other things, the AOJ was requested to verify all of the Veteran's actual periods of ACDUTRA and INACDUTRA.  

In its March 2010 remand, the Board noted that the medical evidence of record suggests that the Veteran suffers from several disabilities which may have had their onset in service.  Specifically, the Board noted that a private medical report, dated in June 1995, indicates that the Veteran injured his left knee.  The record also demonstrates that the Veteran injured his right shoulder in May 1996 while performing yoga exercises.  A May 1996 X-ray found right shoulder arthritis, and a February 1997 X-ray found evidence of left shoulder arthritis.  The evidence of record also demonstrates that the Veteran has been diagnosed with both hypertension and an inguinal hernia.  Specifically, a June 1999 periodic examination noted that the Veteran suffered from a left inguinal hernia.  A March 2006 VA joint examination opined that these disabilities were at least as likely as not related to the Veteran's 30 years of National Guard duty.  The March 2006 VA examination also assigned a diagnosis of hypertension, and this was noted to have first been diagnosed in 1996; however, the examiner opined that this disability was not related to the Veteran's military service, as there was no in-service documentation.  Nonetheless, the Board determined that without knowledge of the actual dates of ACDUTRA or INACDUTRA, a reliable opinion cannot be provided as to whether these disabilities either manifested or were incurred during active duty.  

In the March 2010 remand, the Board directed VA to undertake the appropriate development to verify all periods of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) the Veteran had while serving as a member of the Army National Guard; and if, necessary, request the Veteran to submit any documentation in his possession showing such service.  In compliance with the Board's remand, the Appeals Management Center (AMC) requested records from the National Personnel Records Center (NPRC).  

As a result of AMC's request for Verification, NPRC provided a National Guard Bureau (NGB) Form 22, Report of Separation and Record of Service, which shows that the Veteran was separated from the National Guard effective on September 20, 2003.  The NPRC also provided an Army National Guard Retirement Points History Statement, prepared in April 2003, which reflects a summary of the number of points for active duty (AD) and inactive duty training (IDT) the Veteran received during his various dates of service, to include from the period of October 29, 1973 to October 28, 2002.  While they provided an Army National Guard Retirement Credits Record, which details the Veteran's actual periods of ACDUTRA and INACDUTRA for the period from October 29, 1973 to September 30, 1987, the actual dates of the Veteran's periods of ACDUTRA and INACDUTRA are not listed for the any period after September 30, 1987.  The Board finds that, in order to properly adjudicate the claims on appeal, all periods of ACDUTRA and INACTDUTRA must be verified.  

The Board finds that an attempt to obtain the appellant's pay records through the Defense Finance Accounting Service (DFAS) should be made as these records can be pertinent in determining the Veteran's actual dates of ACDUTRA and INACDUTRA service.  The record does not reflect that a request for the Veteran's pay records has been submitted to DFAS.  Therefore, on remand, the RO should contact DFAS and obtain the Veteran's pay records in order to ascertain the service periods of ACDUTRA and INACDUTRA after September 30, 1987.  

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following actions: 

1.  The AMC/RO should contact the appropriate units or agencies to verify the specific dates of the Veteran's ACDUTRA and INACDUTRA. (Service personnel documents of record verify the Veteran's Reserve duty dates only for the purpose of retirement points, and do not indicate his status as ACDUTRA or INACDUTRA for specific dates of service.)  If such information is not available, that fact (and the units/agencies contacted) should be noted in the claims file. All records and/or responses received should be associated with the claims file.  

2.  To the extent possible, the RO or the AMC should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA service in the Army National Guard.  

3.  After receipt of the aforementioned records, if the AMC determines that evidence that bears upon the Veteran's claims of entitlement to service connection is received, the Veteran must then be scheduled for VA examinations.  The examiner should be provided with the dates of the Veteran's periods of ACDUTRA and INACDUTRA in the examination request(s).  The examiner(s) should review the Veteran's claims folders in their entirety in conjunction with the examination(s).  

The examinations should include an explanation of the nature and etiology of any present disability that is reflected in the Veteran's National Guard records.  The examiner(s) should address any relevant documents in the record and thereafter, provide a medical opinion as to whether it is at least as likely as not that the Veteran's disability(s) is/are related to or aggravated by any period of ACDUTRA or INACDUTRA during his National Guard service. 

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

After the above-requested actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to provide the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


